 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    ANTHONY BUSSIE,

           Plaintiff,
                                                        Case No. 19-cv-111-wmc
      v.

    SENATOR CHRIS DODD,
    CONGRESSMAN BARNEY FRANK AND
    CONGRESSMAN ROBERT ANDREWS,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case as frivolous and malicious for purposes of 28 U.S.C. § 1915(e)(2).


           /s/                                                    2/20/2019
           Peter Oppeneer, Clerk of Court                         Date




 
